PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Audtra Benefit Corp.
Application No. 15/892,411
Filed: 9 Feb 2018
For: System and Method for Recording, Transcribing, Transmitting, Searching and Monetizing Audio Data and Performing Content Parameter Calculations
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the paper filed February 22, 2022, entitled as a petition to withdraw the holding of abandonment. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).

The petition papers not properly signed, and is treated as unsigned. 37 CFR 1.33(b)(3) states that papers filed on behalf of a juristic entity must be signed by a patent practitioner. The application data sheet (ADS) filed February 9, 2018 with the original application papers lists Audtra Benefit Corp., a juristic entity (e.g., an organization assignee), as the applicant. As such, the petition must be signed by a registered patent practitioner.1

The application became abandoned August 7, 2021, for failure to timely submit a proper reply to the final Office action mailed May 6, 2021, which set a three (3) month shortened statutory period for reply. Extensions of time were available. On November 9, 2021, a request to correct or update the applicant under 37 CFR 1.46(c)(1) was filed. On January 10, 2022, a Notice of Abandonment was mailed.

On February 22, 2022, the subject petition was filed. It appears that petitioner is asserting that the previously filed reply, filed January 10, 2022, was a proper and timely reply to the final Office action mailed May 6, 2021.
A review of the record reveals that the application is properly held abandoned. The final Office action mailed May 6, 2022 set a three (3) month shortened statutory time for reply. Extensions of time were available. As the date three months after the date three months after the date the Office action was mailed fell on a Saturday, the last date a reply could be timely filed was Monday, November 8, 2021. (37 CFR 1.7(a)). The reply would need to have been accompanied by a three (3) month extension of time and fee.  No reply to the Office action was filed on or before November 8, 2021 with the proper extension of time fee.  

While it appears that arguments in support of patentability were filed January 10, 2022, these arguments were filed after the expiration of the time period for reply. Additionally, the papers filed January 10, 2022 are also not signed by a registered patent practitioner or in accordance with 37 CFR 1.4(d)(2)(iii)(A) as indicated above. 

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

If petitioner is able to provide evidence that a timely reply is filed, petitioner is reminded that an amendment after final rejection must place the application in prima facie condition for allowance in order to be considered a proper reply. The only proper reply to a final Office action is a Notice of Appeal and fee, Request for Continuing Examination and submission under 37 CFR 1.114, a continuing application, or an amendment placing the application in prima facie condition for allowance. 

If petitioner has evidence that an amendment after final rejection was timely filed, the amendment will be referred to the examiner to determine if the amendment places the application in condition for allowance. If the amendment after final rejection does not prima facie place the application, the application would be abandoned for failure to timely submit a proper reply to the final Office action.

The petition to withdraw the holding of abandonment is therefore dismissed.

ALTERNATIVE VENUE

Petitioner is advised to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A copy of the form for filing a petition to revive is enclosed for petitioner’s convenience in preparing the reply. The petition fee is $525 in the micro entity amount.

Petitioner is further reminded, as indicated above, that the petition must be accompanied by a proper reply to the final Office action. A proper reply is either a notice of appeal, a continuing application, a request for continued examination (and fee) and submission under 37 CFR 1.114, or an amendment that placed the application in condition for allowance. If an amendment after final rejection is filed, the examiner will determine if the amendment placed the application in condition for allowance. If the reply fails to place the application in prima facie condition for allowance, the petition will be dismissed.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
By internet:			EFS-Web2 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

 
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: 	PTO/SB/64 (10-21) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)


    
        
            
        
            
        
            
        
            
    

    
        1 Assuming, arguendo, the applicant was the inventor, the petition would still not be properly signed because the petition contains an improper S-signature: While the cover sheet accompanying the petition contains a proper signature, the signature on the petition itself is improper because the S-signature does not include the signer’s name presented in typed form preferably immediately below or adjacent the S-signature. 37 CFR 1.4(d)(2)(iii)(A).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)